DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 12/28/21.  These drawings are acceptable.

Allowable Subject Matter
Claims 1, 2, 4-7, 9, and 26-38 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art is Smith et al. (US 2019/0087302), which discloses a product use and behavior instrument including a battery 204 (third module) and a cylindrical reservoir 206 (first module) containing a liquid or other smoking material (in liquid or solid form). The PUB-THS instrument may be used to monitor the smoking (e.g., consumption, heating temperature, duration, etc.) and non-smoking (e.g., movement, location, break time, etc.) actions of a smoking article that heats-not-burns a nicotine, tetrahydrocannabinol, cannabinoid, or similar heat-not-burn consumables ([0034]; [0056]; [0059]; [0075]-[0077]; Figures 2a-2c). Smith et al. does not teach that the battery 204 (third module) comprises a thermally conductive container including a conical portion and a frustoconical portion; wherein the PUB instrument 100 (second module) comprises a filter; wherein the resilient opening of the battery 204 (third module) extends over a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katherine A Will whose telephone number is (571)270-0516. The examiner can normally be reached Monday-Friday 10:00AM-6:00PM(EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Wilson can be reached on (571)270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

/KATHERINE A WILL/Examiner, Art Unit 1747                                                                                                                                                                                                        
/Michael J Felton/Primary Examiner, Art Unit 1747